Case 2:20-cv-00108-JAW Document 10 Filed 07/31/20 Page 1 of 2                                    PageID #: 28



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


  PETER P. TRUMAN,                                      )
                                                        )
                    Plaintiff                           )
                                                        )
           v.                                           )
                                                        )         2:20-cv-00108-JAW
                                                        )
  DANA KELLEY, et al,                                   )
                                                        )
                    Defendants.                         )


                     ORDER AFFIRMING THE RECOMMENDED
                      DECISION OF THE MAGISTRATE JUDGE


           No objection having been filed to the Magistrate Judge’s Order on

  Motion for Leave to Proceed in forma pauperis and Recommended Dismissal of

  the Case, filed June 30, 2020 (ECF No. 8), the Recommended Decision is

  accepted 1.

           I have reviewed and considered the Magistrate Judge’s Recommended

  Decision, together with the entire record; I have made a de novo determination

  of all matters adjudicated by the Magistrate Judge’s Recommended Decision;

  and I concur with the recommendations of the United States Magistrate Judge

  for the reasons set forth in his Recommended Decision, and determine that no

  further proceeding is necessary.




  1
          Given the Plaintiff’s pro se status, the Court held back on issuing the order to make certain that
  Mr. Truman was not going to file an objection.
Case 2:20-cv-00108-JAW Document 10 Filed 07/31/20 Page 2 of 2    PageID #: 29



        Accordingly, it is hereby ORDERED that the Plaintiff’s Complaint be

  and hereby is DISMISSED.



        SO ORDERED.


                                  /s/ John A. Woodcock, Jr.
                                  JOHN A. WOODCOCK, JR.
                                  UNITED STATES DISTRICT JUDGE

  Dated this 31st day of July, 2020




                                      2
